

116 HR 7400 IH: Protecting American Energy Production Act
U.S. House of Representatives
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7400IN THE HOUSE OF REPRESENTATIVESJune 29, 2020Mr. Duncan (for himself, Mr. Gosar, Mr. Armstrong, and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit a moratorium on the use of hydraulic fracturing.1.Short titleThis Act may be cited as the Protecting American Energy Production Act. 2.Protecting American energy production(a)Sense of CongressIt is the sense of Congress that States should maintain primacy for the regulation of hydraulic fracturing for oil and natural gas production on State and private lands.(b)Prohibition on declaration of a moratorium on hydraulic fracturingNotwithstanding any other provision of law, the President may not declare a moratorium on the use of hydraulic fracturing unless such moratorium is authorized by an Act of Congress.